DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
	Applicant argues that the combination of Perez-Cruz and Moshfeghi does not disclose “performing an intra-group synchronization procedure for a first group of at least three of the access points” and “reception time indicators indicating respective reception times, in the local times of the other access points of the first group, of when the synchronization signal was received by the other access points in the first group,” as recited in independent claim 12.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Perez-Cruz teaches synchronization between anchor devices (Perez-Cruz - Fig. 1, Fig. 5; Paragraph [0038], note anchors 120 transmit and receive synchronization messages over anchor-anchor communication channels 125; Paragraph [0051], note method for a first anchor to exchange synchronization messages with a second anchor).  Additionally, Moshfeghi teaches a master access point which synchronizes with other access points (Moshfeghi - Fig. 9; Col. 16 lines 6-13, note the master access point 905 sends a packet, an access point 910 receives the packet at a specific time; Col. 16 lines 42-46, note process of synchronizing; Col. 16 lines 59-60, note process is repeated with other access points so that all the access points are synchronized).  Therefore, both Perez-Cruz and Moshfeghi teach synchronization between at 
	Applicant has indicated that the system disclosed by Moshfeghi only performs synchronization between pairs of access points, instead of at least three access points as recited in independent claim 12.  The examiner once again respectfully disagrees.  Independent claim 12 only recites transmitting a synchronization signal from the particular access point, the synchronization signal is then received by each of the other access points in order to obtain transmit reception time indicators.  There is no explicit requirement that the synchronization signal must be transmitted in a certain manner (e.g., unicast, broadcast, etc.), as well as the step of synchronization (e.g., one-to-one correspondence, one-to-many, etc.).  As previously cited in the recent office action, Moshfeghi teaches that the master access point makes a transmission to all non-synchronized access points to synchronize with said access points (Moshfeghi - Fig. 9; Col. 16 lines 6-13, note the master access point 905 sends a packet, an access point 910 receives the packet at a specific time; Col. 16 lines 59-65, note the master access point only needs to make one transmission to all the non-synchronized access points; Col. 17 lines 6-9, note once an access point is synchronized with the initial master access point, the synchronized access point can serve as a master access point to synchronize other access points within its range (i.e., a different access point may act as a master and transmit packets to other access points for synchronization)).  In other words, the master access point (i.e., the particular access point) transmits a synchronization signal to each access point to obtain transmission/reception times, and adjusts the clocks based on the time differences to synchronize the access points.  Therefore, Moshfeghi still teaches “reception time indicators indicating .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cruz et al. (US 2017/0195109 A1), hereinafter referred to as Perez-Cruz, in view of Moshfeghi (US 8,344,949 B2).

Regarding claim 12, Moshfeghi teaches a method of operating a system, wherein the system is configured to serve a plurality of wireless communication devices and comprises a plurality of access points comprising respective time circuits configured to keep track of respective local times of the respective access points (Perez-Cruz - Fig. 1; Paragraph [0005], note method for providing anchor-anchor clock synchronization; Paragraph [0021], note system 100 for providing anchor-anchor synchronization; Paragraph [0038], note anchors include respective reference clocks; Paragraph [0039], note the anchor device is embedded in a communication device such as a network device; Paragraph [0078], note closed-loop synchronization enables wireless techniques such as MIMO coordinated multipoint processing), wherein the method comprises:
	performing an intra-group synchronization procedure for a first group of at least three of the access points (Perez-Cruz - Fig. 1, Fig. 5; Paragraph [0038], note anchors 120 transmit and receive synchronization messages over anchor-anchor communication channels 125; Paragraph [0051], note method for a first anchor to exchange synchronization messages with a second anchor), said intra-group synchronization procedure comprising, for each particular access point in the first group:
	transmitting, from the particular access point, a synchronization signal (Perez-Cruz - Fig. 5; Paragraph [0051], note method for a first anchor to exchange synchronization messages with a second anchor; Paragraph [0052], note transmitting by anchor 590-1 a synchronization message 1(1));
	obtaining a transmission time indicator indicating a transmission time of the synchronization signal in the local time of the particular access point (Perez-Cruz - Fig. 5, Fig. 8; Paragraph [0052], note recording the transmission time of synchronization message 1(1) with respect to the first clock (of the first anchor, see Paragraph [0006]); Paragraph [0067], note determining the recorded transmit and receive synchronization times for synchronization messages transmitted between a pair of anchors);
	receiving, by the other access points in the first group, the synchronization signal (Perez-Cruz - Fig. 5; Paragraph [0051], note method for a first anchor to exchange synchronization messages with a second anchor; Paragraph [0052], note receiving by anchor 590-2 (second anchor) the synchronization message 1(1)); and
	obtaining reception time indicators indicating respective reception times, in the local times of the other access points of the first group (Perez-Cruz - Fig. 5, Fig. 8; Paragraph [0052], note recording the receive time of synchronization message 1(1) with respect to a second clock (of the second anchor, see Paragraph [0006]); Paragraph [0067], note determining the recorded transmit and receive synchronization times for synchronization messages transmitted between a pair of anchors; Paragraph [0079], note determine if there is another anchor pair (to synchronize); i.e., reception times will be determined for other anchors).
	Perez-Cruz does not teach wherein the system is a distributed multiple input multiple output (MIMO) system; for each particular access point in the first group that transmits a synchronization signal: receiving, by each of the other access points in the first group, the synchronization signal; and obtaining reception time indicators indicating respective reception times of when the synchronization signal was received by the other access points in the first group.
(Moshfeghi - Col. 22 lines 51-65, note a device can have multiple antennas to operate in MIMO systems);
	for each particular access point in the first group that transmits a synchronization signal:
	receiving, by each of the other access points in the first group, the synchronization signal (Moshfeghi - Fig. 9; Col. 16 lines 6-13, note the master access point 905 sends a packet, an access point 910 receives the packet at a specific time; Col. 16 lines 59-65, note the master access point only needs to make one transmission to all the non-synchronized access points; Col. 17 lines 6-9, note once an access point is synchronized with the initial master access point, the synchronized access point can serve as a master access point to synchronize other access points within its range (i.e., a different access point may act as a master and transmit packets to other access points for synchronization));
	obtaining reception time indicators indicating respective reception times of when the synchronization signal was received by the other access points in the first group (Moshfeghi - Fig. 9; Col. 16 lines 6-13, note the master access point 905 sends a packet, an access point 910 receives the packet at a specific time; Col. 16 lines 35-39, note receiver’s counter value at reception (i.e., reception time) stored at the receiver; Col. 16 lines 59-65, note the master access point only needs to make one transmission to all the non-synchronized access points (i.e., reception times will be with respect to the packet transmitted by the master access point)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moshfeghi into Perez-Cruz in order to perform synchronization with multiple access points that may be out of range (Moshfeghi - Col. 17 lines 6-17).

	Regarding claim 13, the combination of Perez-Cruz and Moshfeghi, specifically Perez-Cruz teaches wherein the intra-group synchronization procedure for the first group further comprises:
	obtaining, based on the obtained transmission time indicators and reception time indicators, timing adjustment parameters for counteracting time differences between the local times of the access points in the first group (Perez-Cruz - Fig. 8; Paragraph [0067], note determining the recorded transmit and receive synchronization times for synchronization messages transmitted between a pair of anchors; Paragraph [0068], note determining the clock offset, clock skew, and optionally time of flight parameters based on the determined transmit and receive synchronization times; Paragraph [0078], note the determined clock offset and clock skew are used to synchronize two or more of the local anchor clocks to a common clock model).

	Regarding claim 14, the combination of Perez-Cruz and Moshfeghi, specifically Perez-Cruz teaches the method comprising transmitting, from the plurality of access points, a signal to a wireless communication device served by the distributed MIMO system (Perez-Cruz - Fig. 1; Paragraph [0023], note determine a tag’s (which may be any type of communication device(s) capable of sending/receiving a wireless signal, see Paragraph [0037]) location based on ToAs (times of arrival, see Paragraph [0034]) received from three or more anchors 120).

	Regarding claim 15, Perez-Cruz does not teach wherein respective timings of the signal transmissions from the respective access points are controlled based on the obtained timing adjustment parameters.
	In an analogous art, Moshfeghi teaches wherein respective timings of the signal transmissions from the respective access points are controlled based on the obtained timing adjustment parameters (Moshfeghi - Col. 16 lines 22-39, note time offset used to correct and synchronize the access point’s clock with the master access point; Col. 17 lines 11-17, note time offset information used to adjust times of non-synchronized access points; Col. 17 lines 35-47, note the positions of access points can be calculated after their clocks have been synchronized, wireless transmission and reception of packets between the access points (reflecting the time offset correction) and their channel delay can be used to calculate distance).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moshfeghi into Perez-Cruz for the same reason as claim 12 above.

	Regarding claim 16, Perez-Cruz does not teach the method further comprising performing the intra-group synchronization procedure for at least a second group of at least three access points that are not included in the first group.
	In an analogous art, Moshfeghi teaches the method further comprising performing the intra-group synchronization procedure for at least a second group of at least three access points that are not included in the first group (Moshfeghi - Col. 17 lines 6-9, note once an access point is synchronized with the initial master access point, the synchronized access point can serve as a master access point to synchronize other access points within its range (i.e., a different access point may act as a master and transmit packets to other access points for synchronization)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Moshfeghi into Perez-Cruz for the same reason as claim 12 above.

	Regarding claim 22, the claim is interpreted and rejected for the same reason as claim 12, except the claim is written in a system claim format, which is taught by Moshfeghi (Moshfeghi - Fig. 9; Col. 3 lines 10-11, note a group of access points synchronize their clocks together; Col. 22 lines 51-65, note a device can have multiple antennas to operate in MIMO systems).

	Regarding claim 23, the claim is interpreted and rejected for the same reason as claim 12, except the claim is written in a non-transitory computer-readable medium (CRM) claim format, which is taught by Perez-Cruz (Perez-Cruz - Paragraph [0010], note a non-transitory computer-readable storage medium that can be executed by a computer).

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Cruz in view of Moshfeghi as applied to claim 16 above, and further in view of Horn et al. (US 2009/0122782 A1), hereinafter referred to as Horn.

	Regarding claim 17, the combination of Perez-Cruz and Moshfeghi does not teach the method further comprising performing an inter-group synchronization procedure for at least the first and second groups.
	In an analogous art, Horn teaches the method further comprising performing an inter-group synchronization procedure for at least the first and second groups (Horn - Fig. 12; Paragraph [0125], note timing information received by a given node of a cluster may be distributed to other nodes of the cluster to enable the entire cluster to be synchronized to a newly selected time source (e.g., an access point of a neighboring cluster)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Horn into the combination of Perez-Cruz and Moshfeghi in order to reduce interference between wireless devices in a network and allow for efficient scheduling of data transmissions (Horn - Paragraph [0009]).

	Regarding claim 18, the combination of Perez-Cruz and Moshfeghi does not teach wherein the inter-group synchronization procedure comprises: transmitting, from the first group, a synchronization signal; obtaining a further transmission time indicator indicating a transmission time of the synchronization signal in a local time of the first group; receiving, by the second group, the synchronization signal; and obtaining a further reception time indicator indicating a reception time, in a local time of the second group, of when the synchronization signal was received by the second group.
	In an analogous art, Horn teaches wherein the inter-group synchronization procedure comprises:
	transmitting, from the first group, a synchronization signal (Horn - Fig. 12; Paragraph [0126], note each of the nodes of a given cluster may acquire synchronization information (e.g., timing references, see Paragraph [0129]) from its neighboring nodes that are associated with some other cluster);
	obtaining a further transmission time indicator indicating a transmission time of the synchronization signal in a local time of the first group (Horn - Paragraph [0057], note the transmission time of a timing reference signal (synchronization information));
	receiving, by the second group, the synchronization signal (Horn - Fig. 12; Paragraph [0126], note each of the nodes of a given cluster may acquire synchronization information from its neighboring nodes that are associated with some other cluster); and
	obtaining a further reception time indicator indicating a reception time, in a local time of the second group, of when the synchronization signal was received by the second group (Horn - Paragraph [0073], note determining the time of receipt of received timing reference signals).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Horn into the combination of Perez-Cruz and Moshfeghi for the same reason as claim 17 above.

	Regarding claim 19, the combination of Perez-Cruz and Moshfeghi does not teach wherein the inter-group synchronization procedure further comprises: obtaining, based on the obtained further transmission time indicator and further reception time indicator, a further timing adjustment parameter for counteracting time differences between the local times of the first group and the second group.
	In an analogous art, Horn teaches wherein the inter-group synchronization procedure further comprises:
	obtaining, based on the obtained further transmission time indicator and further reception time indicator, a further timing adjustment parameter for counteracting time differences between the local times of the first group and the second group (Horn - Paragraph [0128], note the nodes of the cluster may pass all of the timing-related information to a root access point in the form of timing reports, which include timeslot timing offsets for the neighboring nodes of the other cluster; Paragraph [0130], note receiving timing correction information (e.g., timing offset value updates)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Horn into the combination of Perez-Cruz and Moshfeghi for the same reason as claim 17 above.

	Regarding claim 20, the combination of Perez-Cruz, Moshfeghi, and Horn, specifically Perez-Cruz teaches the method comprising transmitting, from the plurality of access points, a signal to a wireless communication device served by the distributed MIMO system (Perez-Cruz - Fig. 1; Paragraph [0023], note determine a tag’s (which may be any type of communication device(s) capable of sending/receiving a wireless signal, see Paragraph [0037]) location based on ToAs (times of arrival, see Paragraph [0034]) received from three or more anchors 120).

	Regarding claim 21, the combination of Perez-Cruz and Moshfeghi does not teach wherein respective timings of the signal transmissions from the respective access points are controlled based on the obtained timing adjustment parameters and further timing adjustment parameter.
	In an analogous art, Horn teaches wherein respective timings of the signal transmissions from the respective access points are controlled based on the obtained timing adjustment parameters and further timing adjustment parameter (Horn - Paragraph [0034], note a node may be implemented as various devices which provides connectivity to networks/other devices; Paragraph [0130], note nodes in the cluster may be configured to receive new timing by receiving timing correction information (e.g., timing offset value updates)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Horn into the combination of Perez-Cruz and Moshfeghi for the same reason as claim 17 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ji et al. (US 2009/0147768 A1) discloses synchronizing three access points based on the arrival time of transmitted beacons.
	Silverman et al. (US 2010/0238917 A1) discloses creating a synchronized group of access points based on time difference of arrival between pairs of access points.
	McLaughlin et al. (US 2012/0120874 A1) discloses synchronizing access point clocks based on time difference of arrival. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461